DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 16, 2021 has been entered.

Response to Amendment
Claims 41, 42, 44-53, 55, 56, and 62 have been amended.  Claims 1-40, 43, 54, and 57-61 have been canceled.  Claim 63 is new.  Claims 41, 42, 44-53, 55, 56, 62, and 63 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC 101, starting pg. 11 of Remarks:
All the claims stand rejected under 35 U.S.C. §101 (Section 101) as being directed to non-statutory subject matter. Applicant respectfully submits that the rejections of the claims under Section 101 in the Office Action are not consistent with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), and the claims should be found patent eligible in accordance with the 2019 PEG.

Notwithstanding Applicant’s belief that the Section 101 rejections are improper, Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and USPTO guidance. When the limitations of the present claims are properly considered in a reasoned analysis in the manner required, it is readily apparent that the various elements, and combinations of such elements, amount to significantly more than the purported “abstract idea” in the rejection.

Representative independent claim 41 recites, in relevant part, the following:

An apparatus comprising: at least one processor; and

at least one memory having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: 

cause, over a communication network, automatic display of a dialog window on a first graphical user interface of a first communication device of a first user of an electronic trading system, in which the dialog window includes a first selectable virtual button of a plurality of virtual buttons to submit a first parameter of a first midprice order to buy or sell an item conditioned on an execution price of the first midprice order being between a best bid price and a best offer price for the item, in which a second selectable virtual button of the plurality of virtual buttons to submit a second parameter of the first midprice order is included in the dialog window based on whether the electronic trading system is in a system controlled method of trading;
receive, over the communication network, from the first communication
device, the first parameter of the first midprice order based on selection of the first selectable virtual button at the first communication device;

communicate, over the communication network, information about the first midprice order to a plurality of market participants to cause display on a given graphical user interface of each of a given communication device of the plurality of market participants, simultaneously with display of the best bid price and the best offer price for the item, the information about the first
midprice order without disclosing the buy/sell orientation of the first midprice order to the plurality of market participants, such that the plurality of market participants are not made aware whether the first 
receive, over the communication network from a remote computing device, current market information indicating a current best bid price and a current best offer price for the item; and
responsive to a determination of a predetermined change in a midpoint of a spread market for the item indicated by the current market information, time a predetermined period of time as a temporary delay in executing a trade for the at least a portion of the first midprice order against the at least a portion of the second midprice order, and when the predetermined period of time is elapsed,
calculate a calculated execution midprice for the item based on the current market information, and
cause a trade to be executed for the at least a portion of the first order against the at least a portion of the second order at the calculated execution midprice for the item.

(Emphasis added; see published application US 2014/0214646, for example, at paragraphs [0035], [0039], [0043], [0048] and [0079]). Independent claim 63 recites similar features.


The present claims are similar to those of Bascom, Amdocs, DDR Holdings, and Core Wireless. In these cases, the CAFC followed the Supreme Court’s guidance and clearly identified that improvements rooted in computer technology that included an inventive concept add something significantly more to an abstract idea. The CAFC in DDR  Holdings stated:

these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.
Here, like in DDR Holdings, the claims clearly recite improvements to technology involving communication by a computing device, over a communication network, with multiple computing devices, and that, in particular, include: causing, over a communication network. automatic display of a dialog window at a first communication device, receiving, over the communication network, from the first communication device, a first parameter of a first midprice order for an item based on selection of a first selectable virtual button of the dialog window, receiving, over the communication network from a remote computing device, current market information, responsive to determining, based on the current market information, a predetermined change in a midpoint of a spread market for the item, timing a predetermined period of time, and when the predetermined period of time is elapsed, calculating a calculated execution midprice for the item based on the current market information. These technology 
Respectfully, Applicant neither invented nor improved communication network and communication with multiple devices.  Using a trading interface for trading has been found to be non-statutory.  See MPEP 2106.04(a)(2) II A vii where placing an order based on displayed market information was found to be a fundamental economic practice.
In Core Wireless Licensing S.A.R.L. v. LG Electronics Mobile Comm. U.S.A., Inc. (Fed. Cir. 2018) (“Core Wireless”) the court stated:
The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal. Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. . . . These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices
As with the patents upheld in Core Wireless, Applicant’s claimed subject matter is also drawn to improved user interfaces, which provide advantages over prior art systems and improve the efficiency of electronic devices and electronic trading systems, thereby overcoming disadvantages of prior systems. As the Federal Circuit in Core Wireless has explicitly held that an improved graphical user interface is patent eligible, Applicant requests that the Examiner similarly find that the presently claimed invention, which provides user interfaces that may improve the efficiency of using electronic network computing devices and an electronic trading venue, is patent-eligible.

Core Wireless improved the computer itself, and the focus of their disclosure was improving a user interface.  The focus of Applicant’s disclosure is trading.  

From Applicant’s specification:
“This invention relates to systems and methods for trading within a spread market for a particular item. More particularly, systems and methods are provided to trade a particular item at the midprice of the spread market while maintaining anonymity of the order.” [0001]

From Core Wireless, Patent 8713476:
“The disclosed embodiments relate to a computing device with an improved user interface for applications. The term `computing device` refers to any kind of device which can process and display information. The aspects of the disclosed embodiments have specific application to mobile telephones. The term `mobile telephone` refers to any kind of mobile device with communications capabilities and includes radio (mobile) telephones, smart phones, communicators, PDAs and wireless information devices. It includes devices able to communicate using not only mobile radio such as GSM or UMTS, but also any other kind of wireless communications system, such as Bluetooth.” (col. 1, lines 23-34)

Therefore the focus of Applicant’s disclosure is about trading and the focus of Core Wireless is about an improved user interface for applications. 

In view of the foregoing, Applicant respectfully requests withdrawal of the 35 U.S.C. § 101 rejections.

The claims have been modified, requiring a modified rejection.

Claim Objections
Claim 55 is objected to because of the following informalities: the steps of “in which… direct the processor to queue queue and untraded portion…” where “queue” is repeated (i.e. either there should only be one “queue” or there should be punctuation of some type between the two queues.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41, 42, 44-53, 55, 56, 62, and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 63 as the claim that represents the claimed invention for analysis and is similar to system Claim 41.  Claim 63 recites the limitations of:
A method comprising: controlling, by at least one processor:
causing, over a communication network, automatic display of a dialog window on a first graphical user interface of a first communication device of a first user of an electronic trading system, in which the dialog window includes a first selectable virtual button of a plurality of virtual buttons to submit a first parameter of a first midprice order to buy or sell an item conditioned on an execution price of the first midprice order being between a best bid price and a best offer price for the item, in which a second selectable virtual button of the plurality of virtual buttons to submit a second parameter of the first midprice order is included in the dialog window based on whether the electronic trading system is in a system controlled method of trading;
receiving, over the communication network, from the first communication device, the first parameter of the first midprice order, based on selection of the first selectable virtual button at the first communication device;
communicating, over the communication network, information about the first midprice order to a plurality of market participants to cause display on a given graphical user interface of each of a given communication device of the plurality of market participants, simultaneously with display of the best bid price and the best offer price for the item, the information about the first midprice order without disclosing the buy/sell orientation of the first midprice order to the plurality of market participants, such that the plurality of market participants are not made aware whether the first midprice order is an order to buy the item or an order to sell the item, the plurality of market participants comprising the first user and a second user;
receiving, over the communication network, from the second user of the electronic trading system a second midprice order to buy or sell the item conditioned on an execution price of the second midprice order being between a best bid price and a best offer price for the item, in which the second midprice order to buy or sell the item comprises a buy/sell orientation that is contra to the buy/sell orientation of the first midprice order;
responsive to receiving the second midprice order, matching at least a portion of the first midprice order with at least a portion of the second midprice order;
receiving, over the communication network from a remote computing device, current market information indicating a current best bid price and a current best offer price for the item; and
responsive to a determination of a predetermined change in a midpoint of a spread market for the item indicated by the current market information, timing a predetermined period of time as a temporary delay in executing a trade for the at least a portion of the first midprice order against the at least a portion of the second midprice order, and when the predetermined period of time is elapsed,
calculating a calculated execution midprice for the item based on the current market information, and
causing a trade to be executed for the at least a portion of the first order against the at least a portion of the second order at the calculated execution midprice for the item.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. causing a trade to be executed) and commercial interaction (e.g. responsive to receiving the second midprice order, matching at least a portion).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 41 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a processor, memory, communication network, first communication device, electronic trading system, remote computing device (Claim 41); and a processor, communication network, first communication device, electronic trading system, remote computing device (Claim 63) . The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and communicating (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 42, 44-53, 55, 56, and 62 further define the abstract idea that is present in their respective independent claims 41 and 63 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 42, 44-53, 55, 56, and 62 are directed to an abstract idea.  Thus, the claims 41, 42, 44-53, 55, 56, 62, and 63 are not patent-eligible.
		
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42, 44-53, 55, 56, 62, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 41 “has communicate… information about the first midprice order… to cause display on a given graphical user interface of each of a given communication device of the plurality of market participants, simultaneously with display of the best bid price and the best offer price for the item, the information about the first midprice order…” where no teaching of “simultaneously” can be found in the written description.  Claims 62 and 63 have a similar problem.
Claim 62 has “(ii)    a selected portion of the information… in which the selected portion is determined in accordance with a specified display condition for selectively controlling displaying given information about a given order…”  where selected portion is determined with a “specified display condition for selectively controlling displaying given information” cannot be found in the written description.  
Claim 63 has “causing, over a communication network, automatic display…the first midprice order is included in the dialog window based on whether the electronic trading system is in a system controlled method of trading” where there is no teaching of the first midprice order is included in the dialog window based on whether the electronic trading system is in a system controlled method of trading.  The “electronic trading system” is only taught once in the disclosure (para. [0002]) and in the context of generic systems popular for trading securities.  From the disclosure:
Electronic trading systems have become popular for the trading of securities, particularly for the trading of fixed-income securities, such as United States Treasuries, United Kingdom Gilts, European Government bonds, and Emerging Market debts, and nonfixed income securities, such as stocks.” [0002]
	There is no teaching of midprice order included in a dialog window based on whether an electronic trading system in a system controlled method of trading.  There is also no teaching of exactly what an electronic trading system would encompass.  Claim 41 has a similar problem.
Claims 42, 44-53, 55, 56, and 62 are further rejected as they depend from their respective independent claim.
 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 44-53, 55, 56, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 41 has “cause…. automatic display of a dialog box….” where cause automatic display is indefinite.  Automatic display is not taught in the disclosure as to what this entails and it is indefinite as to cause automatic display as no basis is provided in the claim.  For examination purposes this is interpreted as displaying a dialog window.  
Claims 42, 44-53, 55, 56, and 62 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
Prior Art Search
A prior art search was conducted but does not result in a prior art rejection at this time.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693